 



Exhibit 10.2
First Amendment of
Amended and Restated Employment Agreement
     WHEREAS, Ted R. Antenucci (the “Executive”) and ProLogis, a Maryland real
estate investment trust (the “Company”), are parties to that certain Amended and
Restated Employment Agreement dated May 26, 2006 (the “Employment Agreement”);
and
     WHEREAS, the Executive and the Company desire to amend the Employment
Agreement;
     NOW, THEREFORE, the Employment Agreement is hereby amended effective as of
September 19, 2007 (the “Amendment Date”) in the following particulars:
     1. Section 1 of the Employment Agreement is hereby amended to read as
follows:
     “1. Term. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ the Executive as its President and Chief
Investment Officer for the Agreement Term (as defined below), and the Employee
hereby agrees to remain in the employ of the Company and to provide services
during the Agreement Term in accordance with this Agreement. The ‘Agreement
Term’ shall be the period beginning on May 26, 2006 and ending on December 31,
2012. Thereafter, the Agreement Term will be automatically extended for 12-month
periods, unless one party to this Agreement provides notice of non-renewal to
the other at least three months before the last day of the then current
Agreement Term.”
     2. Section 3(c) of the Employment Agreement is hereby amended to read as
follows:

  “(c)   As of the Effective Date, the Executive was granted 150,000 restricted
share units (‘RSUs’) under the Company’s 2006 Long-Term Incentive Plan (the
‘LTIP’). Such RSUs shall vest on December 31, 2010 provided that the Executive’s
Date of Termination has not occurred prior to that date. As of the Amendment
Date the Executive shall be granted an additional 100,000 RSUs under the LTIP.
Such RSUs shall vest on December 31, 2012 provided that the Executive’s Date of
Termination has not occurred prior to that date. The RSUs granted pursuant to
this section 3(c) shall be subject to such other terms and conditions as
determined by the Management Development and Compensation Committee of the Board
(the ‘Committee’) in accordance with the LTIP.”

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
effective date set forth above.

             
 
      Ted R. Antenucci    
 
                /s/ Ted R. Antenucci              
 
             
 
      ProLogis    
 
           
 
  By:   /s/ Jeffrey H. Schwartz    
 
           
 
  Its:   Chief Executive Officer    
 
           

2